DETAILED ACTION
The instant action is in response to application 15 June 2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments have been considered but do not take into account the reference of Sansoni (US 2010/0039747) being used in the present rejection.
The claim objections have been withdrawn.
Applicant’s arguments with respect to claim 18 have been considered but are not persuasive.  Applicant is arguing that Lee does not teach misaligning, but examiner respectfully disagrees.  As evidence, examiner notes that electrode 106 is displaced from Gas channel 112 as descreibed in ¶34 (“The one or more gas return orifices 156 of FIGS. 3 and 4, for example, may comprise one or more grooves and holes 160 disposed about an interface 162 between the annulus region 112 and the central region 114, as illustrated in FIGS. 3 and 4,”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 5, 7, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka (US 7,800,029) in view Sansoni (US 2010/0039747) and Lee (US 2009/0273878).
As to claim 1, Nishioka teaches A high temperature electrostatic chuck, comprising: a ceramic body having a workpiece mounting surface and a bottom surface; and a chucking mesh disposed in the ceramic body, the chucking mesh comprising: a main chucking portion (Fig. 1, item 12) spaced directly under from the workpiece mounting surface a first distance within the ceramic body; and an electrode mounting portion (Fig. 1, item 12A) spaced from directly under the workpiece mounting surface a second distance within the ceramic body, the second distance being greater than the first distance, the main chuckinq portion and the electrode mountinq portion formed from a sinqle mesh of material (“mesh-like high frequency electrode 12 is embedded in this ceramics base 11 substantially in parallel with the heating surface 11a to have a predetermined distance from the heating surface 11a (distance shown by the reference numeral "a" in FIG. 1). This high-frequency electrode 12 has a trapezoidal cone-like concave section 12a to this conducting hole 11c at a position opposed to the conducting hole 11c of the ceramics base 11. This high-frequency electrode 12 has a concave section 12a whose bottom section is exposed to the surface of the conducting hole 11”); and an electrode (Fig. 1, item 24)coupled the electrode mounting portion, wherein the electrode is accessible (Fig. 1, 21, 22, 23) from the bottom surface.
	Nishikawa does not teach a plurality of backside gas channels  formed on the workpiece mounting surface and does not penetrate the bottom surface or wherein the electrode is misaligned with the plurality of backside gas channels.
Sansoni teaches a plurality of backside gas channels (Fig. 3A, item 158) formed on the workpiece mounting surface (300) and does not penetrate the bottom surface.

Lee teaches wherein the electrode is misaligned (106) with the plurality of backside gas channels (¶34 “one or more orifices 156”.  See Fig. 4.  A vertical line from the base of 168 to the top of 102 would not simultaneously cross 156/106.  As such, they are vertically misaligned.  See also explanation above and Fig. 3 with ¶34.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishikawa to use the teachings of Lee.  The combination would have the misaligned channels in the device of Lee.  The motivation for this would be to provide a frictionless interface (¶35).
and about 1.5 mm greater than the first distance.
	As to claim 3, Nishioka does teach differing distances.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).  
As to claim 4, 	Nishioka discloses differing distances.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the distance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
	As to claim 5, 	Nishioka discloses wherein the electrode mounting portion has a mesh area greater than a cross sectional area of the electrode (12A and line C is slightly greater than the width of item 24).
	Nishoka teaches wherein the electrode mounting portion of the chucking mesh is curved (abstract “concave”).

Lee teaches wherein the plurality of backside gas channels (180) further comprises: a first circular channel (Fig. 6, innermost 180) defining an inner area of the workpiece mounting surface ; and a second circular channel (Fig. 6, outermost 180) surrounding the first circular channel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishikawa to use the teachings of Lee.  The combination would have the misaligned channels in the device of Lee.  The motivation for this would be to provide a frictionless interface (¶35).
As to claim 9, Nishioka does not disclose wherein the electrode is disposed below the inner area of the workpiece mounting surface, and an line extending through the electrode to the workpiece mounting surface does not transect any of the plurality of backside gas channels.
Lee teaches wherein the electrode (106) is disposed below the inner area of the workpiece mounting surface, and an line extending through the electrode to the workpiece mounting surface does not transect any of the plurality of backside gas channels (See Figs. 1 and Fig. 6.  The electrode 106 has many areas where it does not cross the channels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishikawa to use the teachings of Lee.  The combination would have the misaligned channels in the device of Lee.  The motivation for this would be to provide a frictionless interface (¶35).
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA (applicant’s admitted prior art) in view of Nishioka (US 7,800,029) and Cox (US 2015/0162231).

Cox teaches wherein the high temperature electrostatic chuck is operable at temperatures exceeding about 300 degrees Celsius (¶29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of AAPA to use the teachings of Cox.  The combination would have the high temperature materials in the device of AAPA to allow for a hotter operating range.
Claims 10, 12, 13, 14, 15, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over in Sansoni (US 2010/0039747) in view Nishioka (US 7,800,029) in view and Lee (US 2009/0273878)
As to claim 10, Sansonni discloses A processing chamber (¶3 “processing chamber”), comprising: a body (150); a substrate support assembly disposed within the body, the substrate support assembly having a high temperature electrostatic chuck (¶9 “the electrostatic chuck typically forms part of a substrate support assembly”), the high temperature electrostatic chuck comprising: a ceramic body (¶9 “ceramic body”) having a workpiece mounting surface (300) and a bottom surface (162); largely a plurality of channels (158) formed on the workpiece mounting surface and does not penetrate the bottom surface.
Sansonni does not disclose and a chucking mesh disposed in the ceramic body proximate the workpiece mounting surface, the chucking mesh comprising: a main chucking portion spaced directly under the workpiece mounting surface a first distance within the ceramic body; and an electrode mounting portion spaced from directly under the workpiece mounting surface a second distance within the ceramic body, the second distance being greater than the first distance, the main chucking portion and the electrode mounting portion formed from a single mesh of material; and an electrode coupled to the electrode mounting portion, wherein 
Nishioka teaches A high temperature electrostatic chuck, comprising: a ceramic body having a workpiece mounting surface and a bottom surface; and a chucking mesh disposed in the ceramic body, the chucking mesh comprising: a main chucking portion (Fig. 1, item 12) spaced directly under from the workpiece mounting surface a first distance within the ceramic body; and an electrode mounting portion (Fig. 1, item 12A) spaced from directly under the workpiece mounting surface a second distance within the ceramic body, the second distance being greater than the first distance, the main chuckinq portion and the electrode mountinq portion formed from a sinqle mesh of material (“mesh-like high frequency electrode 12 is embedded in this ceramics base 11 substantially in parallel with the heating surface 11a to have a predetermined distance from the heating surface 11a (distance shown by the reference numeral "a" in FIG. 1). This high-frequency electrode 12 has a trapezoidal cone-like concave section 12a to this conducting hole 11c at a position opposed to the conducting hole 11c of the ceramics base 11. This high-frequency electrode 12 has a concave section 12a whose bottom section is exposed to the surface of the conducting hole 11”); and an electrode (Fig. 1, item 24)coupled the electrode mounting portion, wherein the electrode is accessible (Fig. 1, 21, 22, 23) from the bottom surface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sansoni to use the teachings of Nishioka to make the chuck difficult to damage (Nishioka, Col., 3, lines 25-30)
Lee teaches wherein the electrode is misaligned (106) with the plurality of backside gas channels (See rejection of claim 1 above as well as arguments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sansoni to use the teachings of Lee.  The 
As to claim 12, Sansoni does not disclose wherein the second distance is between about 0.5 mm and about 1.5 mm greater than the first distance.  	Nishioka does teach differing distances.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).  The motivation for this would be to optimize the cooling.
	As to claim 13, Sansoni does not disclose wherein the second distance is about 1.0 mm greater than the first distance.  
	Nishioka teaches differing distances.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the distance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The motivation for this would be to optimize the cooling.
As to claim 14, Sansoni teaches wherein the high temperature electrostatic chuck is operable at temperatures exceeding about 300 degrees Celsius (¶56, 400 deg. C).
As to claim 15, Sansoni does not disclose wherein the electrode mounting portion of the chucking mesh is dished, indented, recessed, curved or dimpled.
	Nishioka teaches wherein wherein the electrode mounting portion of the chucking mesh is indented (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sansoni to use the teachings of Nishioka to make the chuck difficult to damage (Nishioka, Col., 3, lines 25-30). 
As to claim 16, Sansoni discloses a circular channel (214).

Lee teaches wherein the plurality of backside gas channels (180) further comprises: a first circular channel (Fig. 6, innermost 180) defining an inner area of the workpiece mounting surface ; and a second circular channel (Fig. 6, outermost 180) surrounding the first circular channel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sansoni to use the teachings of Lee.  The combination would have the misaligned channels in the device of Lee.  The motivation for this would be to provide a frictionless interface (¶35).
As to claim 17, Sansoni does not disclose wherein the electrode is disposed below the inner area of the workpiece mounting surface, and a line extending through the electrode to the workpiece mounting surface does not transect any of the plurality of backside gas channels.
Lee  teaches wherein the electrode (106) is disposed below the inner area of the workpiece mounting surface, and a line extending through the electrode to the workpiece mounting surface does not transect any of the plurality of backside gas channels (See Figs. 1 and Fig. 6.  The electrode 106 has many areas where it does not cross the channels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sansoni to use the teachings of Lee.  The combination would have the misaligned channels in the device of Lee.  The motivation for this would be to provide a frictionless interface (¶35).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian (US 6,639,783) in view of Cheung (US 5,817,406) and Lee (2009/0273878).
As to claim 18, Shamouiliandiscloses a method for forming a high temperature electrostatic chuck (HT ESC), the method comprising: sandwiching a chucking mesh between 
Shamouilian does not disclose forming a dimple in the chucking mesh; attaching an electrode to the dimple, the electrode being accessible from a bottom surface of the HT ESC; the backside gas channels being misaligned with the electrode.
Cheung teaches forming a dimple I (Fig. 3, item 85) in the chucking mesh; attaching an electrode (Col. 5, lines 18-25 “Metallic layer 55 is electrically connected to cable 64 by an electrical connection 57. Cable 64 may be hooked to a power supply (not shown) outside chamber 30 so that metallic layer 55 may be driven as the negative rf electrode.”) to the dimple (See Figs. 3-5.  The dimples are extruded form surface 80 and come into contact of electrode 55 at a number of points), the electrode being accessible from a bottom surface of the HT ESC (Fig. 5, item 92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shamouilian to use the teachings of Cheung.  The combination would have used the connection and dimples the device of Lee.  The motivation for this would be to prevent corrosion (Claim 15).
Lee teaches the backside gas channels being misaligned with the electrode (Fig. 4, ¶34).

As to claim 19, Shamouiliandoes not disclose wherein a first distance from a location of the dimple contacting the electrode to the workpiece mounting surface is between about 0.5 mm and about 1.5 mm greater than a second distance from a main chucking portion of the chucking mesh to the workpiece mounting surface.
Cheung teaches different distances for the electrode and main work spaces (the dimpled distance is greater).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).  The motivation for this would be to optimize the cooling.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian (US 6,639,783) in view of Cheung (US 5,817,406) and Tran (2016/0225651).
As to claim 20, Shamouiliandoes not disclose wherein the HT ESC is operable at temperatures exceeding about 450 degrees Celsius.
Tran teaches wherein the HT ESC is operable at temperatures exceeding about 450 degrees Celsius (¶20, 450 deg. C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shamouilianto use the teachings of Tran.  The combination would have high temperature materials in the device of Shamouilian.  The motivation for this would be to increase operating range.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Examiner, Art Unit 2839